PER CURIAM. These cases arise from an action filed by Murphy Oil seeking declaratory judgment against a number of its insurance carriers. Some of the defendants settled out of court. Lloyds of London and California Union were granted summary judgment. A third insurance company, Associated International, prevailed against Murphy Oil at trial. On March 26, 1996, Murphy Oil obtained judgment against Unigard Security Insurance Co. and Employers Surplus Lines Insurance Co. in the full amount of its claim against all of the defendants. On May 16, 1996, Murphy Oil also was awarded attorneys fees for the declaratory judgment action. There are three separate appeals now pending with regard to this lawsuit: 1. In Case No. 96-843, Unigard & Employers are appealing the declaratory judgment entered against them on March 26, 1996. 2. In Case No. 96-1060, Unigard & Employers are appealing the May 16, 1996 award of attorneys’ fees to Murphy Oil. 3. On April 25, 1996, Murphy Oil filed a Notice of Appeal contesting the summary judgment granted to Lloyds of London and California Union, and the defense verdict in favor of Associated International. There are also cross-appeals filed in all of the three separate appeals.  The parties to these appeals have filed a number of motions which essentially pertain to whether the separate appeals are to be treated as one, and whether the appeal filed by Murphy Oil USA, Inc., is to be considered a cross-appeal of Case No. 96-843. The following orders are entered with respect to the motions pending before this court: Case No. 96-843 1. The Motion of Employers Surplus Lines Insurance Company to file a joint abstract is granted. 2. The Motion of Murphy Oil USA, Inc., for clarification regarding the briefing schedule and record on appeal is granted, and the appeal by Murphy Oil USA, Inc., with respect to Associated International Ins. Co., Lloyds, and California Union Insurance Company is designated as a cross-appeal in Case No. 96-843. A briefing schedule shall be established by the clerk’s office in accordance with this designation. Case No. 96-1060 1. The joint motion by Employers Surplus Lines Insurance Company and Unigard Security Insurance Company to stay the appeal until the resolution of Case No. 96-843 is granted. 2. The cross-motion of Murphy Oil USA, Inc., to consolidate the appeals in Case No. 96-843 and 96-1060 is denied. 3. The Motion of Employers Surplus Lines Insurance Company to file a joint abstract with Unigard Security Insurance Company is granted. 4. The joint motion of Employers Surplus Lines Insurance Co. and Unigard Security Insurance Co. and Murphy Oil USA, Inc., to stay briefing schedule until resolution of the other pending motions in Case No. 96-843 and 96-1060 is granted. Jesson, C.J., Glaze and Corbin, J.J., not participating.